     Case 1:12-cv-04502-ALC-RWL Document 194 Filed 08/08/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


SISTEM MÜHENDISLIK INŞAAT SANAYI
VE TICARET, A.Ş.,

                      Plaintiff,
       v.                                            No. 12 Civ. 4502 (ALC) (RLE)

THE KYRGYZ REPUBLIC,

                      Defendant.



                         PLAINTIFF’S CROSS-MOTION
                 TO INCREASE SANCTIONS AND ENTER JUDGMENT

       Plaintiff Sistem Mühendislik Inşaat Sanayi Ve Ticaret, A.Ş. (“Sistem”) respectfully

moves the Court to increase the civil contempt sanctions imposed on the Kyrgyz Republic

(the “Republic”) pursuant to the Court’s October 31, 2018, order (Dkt. 185) from $5,000 per day

to $10,000 per day; to enter judgment against the Republic on the unpaid fee awards and civil

contempt sanctions accumulated to date; and to grant any other appropriate relief.

       The grounds for this cross-motion are set forth in Sistem’s Memorandum of Law in

Opposition to the Republic’s Motion To Vacate Contempt Sanctions and in Support of Sistem’s

Cross-Motion To Increase Sanctions and Enter Judgment filed earlier today (Dkt. 191); in the

accompanying Declarations of Robert K. Kry and Gürkan Yenice and the exhibits thereto (Dkts.

192 & 193), and in the evidence and other materials previously submitted in the case.

       A proposed order and proposed judgment are attached.




                                                1
     Case 1:12-cv-04502-ALC-RWL Document 194 Filed 08/08/19 Page 2 of 2



Dated:   August 8, 2019                  Respectfully submitted,
         New York, New York

                                           /s/ Robert K. Kry
                                         Robert K. Kry
                                         Lauren F. Dayton
                                         MOLO LAMKEN LLP
                                         430 Park Avenue
                                         New York, New York 10022
                                         Tel.: (212) 607-8160
                                         Fax: (212) 607-8161
                                         rkry@mololamken.com
                                         Attorneys for Plaintiff Sistem Mühendislik
                                         Inşaat Sanayi Ve Ticaret, A.Ş.




                                     2
